               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 1 of 18




1     Don J. Foty                                              Anthony J. Lazzaro
2     Texas Bar No. 24050022                                   Ohio Bar No. 0077962
      (pro hac vice motion forthcoming)                        (pro hac vice motion forthcoming)
3     HODGES & FOTY, LLP                                       Chastity L. Christy
4     4409 Montrose Blvd., Suite 200                           Ohio Bar No. 0076977
      Houston, Texas 77006                                     (pro hac vice motion forthcoming)
5     Telephone: 713-523-0001                                  Lori M. Griffin
6     Facsimile: 713-523-1116                                  Ohio Bar No. 0085241
      dfoty@hftrialfirm.com                                    (pro hac vice motion forthcoming)
7                                                              The Lazzaro Law Firm, LLC
      Attorney for Plaintiff and the Putative
8     Class                                                    The Heritage Building, Suite 250
                                                               34555 Chagrin Boulevard
9                                                              Moreland Hills, Ohio 44022
                                                               Phone: 216-696-5000
10
                                                               Facsimile: 216-696-7005
11                                                             anthony@lazzarolawfirm.com
                                                               chastity@lazzarolawfirm.com
12
                                                               lori@lazzarolawfirm.com
13
                                                               Attorneys for Plaintiff and the Putative
14                                                             Class
15
16
17                           IN THE UNITED STATES DISTRICT COURT
18                                 FOR THE DISTRICT OF ARIZONA

19
     DYLAN FOURNIER, Individually and )                        CASE NO: _______________________
20   On Behalf of All Others Similarly )
     Situated,
21                                     )                       PLAINTIFF’S ORIGINAL
     Plaintiff,                        )                       COLLECTIVE ACTION COMPLAINT
22                                     )
     V.                                )                       (JURY TRIAL DEMANDED)
23
     P.F. CHANG’S CHINA BISTRO, INC. )
24   and P.F. CHANG’S III, LLC         )
                                       )
25   Defendants.
26
27
28
                                                        Page 1 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 2 of 18




1                                                   SUMMARY
2        1.        The case implicates Defendants P.F. Chang’s China Bistro, Inc.’s and P.F.
3    Chang’s III, LLC’s (“Defendants” collectively) violations of the Fair Labor Standards Act’s
4    (“FLSA”) tip credit and subsequent underpayment of their employees at the federally
5    mandated minimum wage rate for Defendants’ failure to pay Plaintiff and all similarly
6    situated workers their earned minimum wages. Plaintiff brings this case as a collective
7    action under the FLSA, 29 U.S.C. 216(b).
8        2.        Defendants pay their tipped employees, including servers and bartenders, below
9    the minimum wage rate by taking advantage of the tip-credit provisions of the FLSA.
10   Under the tip-credit provisions, an employer of tipped employees may, under certain
11   circumstances, pay those employees less than the minimum wage rate by taking a “tip
12   credit” against the employer’s minimum wage obligations from the tips received from
13   customers.
14       3.        However, there are strict requirements for an employer to utilize the “tip credit.”
15   See 29 U.S.C. 203(m). An employer must advise an employee in advance of its use of the
16   tip credit pursuant to the provisions of section 3(m) of the FLSA. See id. stating (the tip
17   credit provision “shall not apply with respect to any tipped employee unless such employee
18   has been informed by the employer of the provisions of this subsection.”). That is, the
19   employer must inform the employee: (1) the amount of the cash wage that is to be paid to
20   the tipped employee; (2) the amount by which the wages of the tipped employee are

21   increased on account of the tip credit; (3) that all tips received by the employee must be

22   retained by the employee except for tips contributed to a valid tip pool; and (4) that the tip

23   credit shall not apply to any employee who does not receive the notice.

24       4.        Further, it is illegal for employers to require tipped employees to give up a

25   portion of their tips to their employer or to ineligible employees, such as management staff.

26   See Myers v. Copper Cellar Corp., 192 F.3d 546, 551 (6th Cir. 1999)(for “the work shifts

27   in which salad mixers were included within the tip pool, the pooling scheme was

28   illegal...”); Portales v. MBA Inv. Co., LLC, No. 3:13CV00001, 2014 WL 5795206, at *3
                                                        Page 2 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 3 of 18




1    (N.D. Ohio Oct. 16, 2014)(“When an employer includes a non-customarily tipped
2    employee or another employer in a mandatory tip pool, the pool is invalid under FLSA.”
3    (citing 29 U.S.C. § 203)); Bernal v. Vankar Enter., Inc., 579 F. Supp. 2d 804, 810 (W.D.
4    Tex. 2008) (employer not permitted to take the FLSA tip credit when it required waiters to
5    pay for shortages and unpaid tabs).
6        5.        Additionally, an employer must pay the minimum statutory hourly rate ($2.13
7    per hour under the FLSA). See 29 U.S.C. 203(m).
8        6.        Moreover, an employer cannot pay below the minimum wage to tipped
9    employees and require those tipped employees to perform non-tipped work that is
10   unrelated to the tipped occupation. See Driver v. AppleIllinois, LLC, 739 F.3d 1073, 1075
11   (7th Cir. 2014) (explaining that when tipped employees perform “non-tipped duties” that
12   “are unrelated to their tipped duties…such as, in the case of restaurant servers, washing
13   dishes, preparing food, mopping the floor, or cleaning bathrooms, they are entitled to the
14   full minimum wage for the time they spend at that work.”); Romero v. Top-Tier Colorado
15   LLC, 849 F.3d 1281, 1285 (10th Cir. 2017); Osman v. Grube, Inc., No. 16-CV-802, 2017
16   WL 2908864, at *4 (N.D. Ohio July 7, 2017)(employer may not take a tip credit for the
17   time that a tipped employee spends on work that is not related to the tipped occupation);
18   Roussell v. Brinker Intern., Inc., No. 05 Civ. 3733, 2008 WL 2714079, at *12 (S.D. Tex.
19   July 9, 2008) (“An employer may take a tip credit for an employee that works ‘dual jobs,’
20   but only for the time the employee spends working in his “tipped employee” capacity.”)

21   (quoting 29 C.F.R. 531.56(e)).

22       7.        Finally, an employer cannot require its tipped employees to perform non-tipped

23   work that is related to the employees’ tipped occupation but exceeds 20 percent of the

24   employees’ time worked during a workweek. See Marsh v. J. Alexander’s, LLC, 905 F.3d

25   610, 626-28 (9th Cir. 2018) (adopting 20% standard for dual jobs regulation and finding the

26   DOL’s opinion on dual jobs for tipped workers to be entitled to deference); Fast v.

27   Applebee’s Intern., Inc., 638 F.3d 872, 881 (8th Cir. 2011) (granting the DOL’s 20%

28   standard deference); Driver v. AppleIllinois, LLC, No. 06 Civ. 6149, 2012 WL 3716482,
                                                        Page 3 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 4 of 18




1    at *2 (N.D. Ill. Aug. 27, 2012) (“An employer may take a tip credit only for hours worked
2    by [an] employee in an occupation in which [he] qualifies as a tipped employee.”); Driver
3    v. AppleIllinois, LLC, 739 F.3d 1073, 1075 (7th Cir. 2014) (the court indirectly cast its
4    imprimatur on the DOL’s aforementioned dual-jobs regulation and Field Operations
5    Handbook, citing both the “related to” standard in 29 C.F.R. § 531.56(e) and the 20%
6    standard in § 30d00(e)); Flood v. Carlson Restaurants, Inc., No. 13 Civ. 6458 (AT), 2015
7    WL 1396257 (S.D.N.Y. Mar. 27, 2015) (denying defendant’s motion to dismiss explaining
8    that the 20% standard is a reasonable interpretation of the FLSA and ultimately granting
9    216(b) notice); Ide v. Neighborhood Restaurant Partners, LLC, No. 13 Civ. 509 (MHC),
10   2015 WL 11899143, at *6 (N.D. Ga., 2015) (“. . . a reasonable interpretation of § 531.56(e)
11   is that [plaintiff] would be entitled to minimum wage if she spends more than twenty
12   percent of her time performing related but non-tipped duties.”); Crate v. Q’s Restaurant
13   Group LLC, 2014 WL 10556347, at *4 (M.D. Fla., 2014) (“[T]he Court concludes that the
14   20% rule clarifies the ambiguity contained in 29 C.F.R. § 531.56(e) by delineating how
15   much time a tipped employee can engage in related, non-tip-producing activity before such
16   time must be compensated directly by the employer at the full minimum wage rate.”).
17       8.        Defendants violated the FLSA in the following respects:
18                  a. Violation for failure to inform: Defendants failed to correctly inform
19                      Plaintiff of the desire to rely on the tip credit to meet its minimum wage
20                      obligations. In fact, Defendants failed to inform Plaintiff of the following:

21                      (1) the amount of the cash wage that is to be paid to the tipped employee;

22                      (2) the amount by which the wages of the tipped employee are increased

23                      on account of the tip credit; (3) that all tips received by the employee must

24                      be retained by the employee except for tips contributed to a valid tip pool;

25                      and (4) that the tip credit shall not apply to any employee who does not

26                      receive the notice.

27                  b. Violation for making illegal deductions that reduced the direct wage of

28                      Plaintiff below the minimum required hourly wage for tipped
                                                        Page 4 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 5 of 18




1                       employees: Plaintiff was required to purchase certain clothing to work for
2                       Defendants, which reduced his wages below the minimum hourly wage
3                       required for tipped employees.
4                   c. Violation for performing work unrelated to tipped occupation: Plaintiff
5                       was required to perform improper types, and excessive amounts, of non-
6                       tipped work, including, but not limited to, cutting limes, cutting fruit,
7                       making juices, making drinks, labeling bottles, setting up soups, setting up
8                       sauces, cleaning bar mats, pumping wine, tossing trash, and cleaning tables,
9                       windows, and bar tops.
10                  d. Violation for performing non-tipped side work in excess of 20% of the
11                      time spent working in the week: Plaintiff was required to perform greater
12                      than 20% of his time in performing non-tip producing side work, including,
13                      but not limited to, setting up tables, placing wine glasses on tables, brewing
14                      coffee, cleaning and rolling silverware, cleaning bottles, and refilling
15                      condiments.
16       9.         As a result of these violations, Defendants have lost the ability to use the tip
17   credit and therefore must compensate Plaintiff and all similarly situated workers at the full
18   minimum wage rate, unencumbered by the tip credit, and for all hours worked. In other
19   words, Defendants must account for the difference between the wages paid to Plaintiff and
20   all similarly situated workers and the minimum wage rate.

21                       SUBJECT MATTER JURISDICTION AND VENUE

22       10.        This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as

23   this case is brought under the laws of the United States, specifically the FLSA, 29 U.S.C.

24   § 216(b), et. seq.

25       11.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

26   substantial part of the events and omissions giving rise to this claim occurred in this district,

27   including many of the wrongs herein alleged.

28
                                                        Page 5 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 6 of 18




1                             PARTIES AND PERSONAL JURISDICTION
2        12.        Plaintiff Dylan Fournier is an individual residing in Texas. His written consent
3    to this action is attached hereto as Exhibit “A.”
4        13.        The Class Members are all current and former tipped employees who worked
5    for Defendants for at least one week during the three year period prior to the filing of this
6    action to the present.
7        14.        Defendant P.F. Chang’s China Bistro, Inc. is a foreign for-profit company
8    doing business in Arizona. Said Defendant may be served with process by serving its
9    registered agent: National Registered Agents, Inc., 3800 N. Central Avenue, Suite 460,
10   Phoenix, AZ 85012.
11       15.        Defendant P.F. Chang’s III, LLC is a domestic limited liability company. Said
12   Defendant may be served with process by serving its registered agent: National Registered
13   Agents, Inc., 3800 N. Central Avenue, Suite 460, Phoenix, AZ 85012.
14       16.        Defendant P.F. Chang’s China Bistro, Inc. at all times relevant to this action
15   have had sufficient minimum contacts with the State of Arizona to confer personal
16   jurisdiction. Said Defendant conduct business throughout Arizona and maintains its
17   headquarters in Arizona. Additionally, said Defendant has contracted with and employed
18   Arizona residents, has Arizona customers, markets to residents of Arizona, and owns
19   property in Arizona.
20                                                  COVERAGE

21       17.        At all material times, Defendants have been employers within the meaning of

22   the FLSA. 29 U.S.C. § 203(d).

23       18.        At all material times, Defendant have been enterprises in commerce or in the

24   production of goods for commerce within the meaning of the FLSA. 29 U.S.C. § 203(s)(1).

25       19.        At all material times, Defendants have enjoyed yearly gross revenue in excess

26   of $500,000.

27       20.        At all material times, Plaintiff was an employee engaged in the commerce or

28   the production of goods for commerce.
                                                        Page 6 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 7 of 18




1        21.         At all material times, Defendants have operated as a “single enterprise” within
2    the meaning of 29 U.S.C. § 203(r)(1). That is Defendants perform related activities through
3    unified operation and common control for a common business purpose.
4        22.         Defendants operate a nationwide chain of restaurants with the name “P.F.
5    Chang’s” under the control of the same senior level management. Indeed, the restaurants
6    advertise themselves as a unified entity through the same website.
7        23.         Defendants represent themselves to the public as one restaurant operating at
8    multiple locations. They share employees, have a common management, pool their
9    resources, operate from the same headquarters, have common ownership, and have the
10   same operating name.
11       24.         Defendants operate under a unified business model and part of that unified
12   business model is the wage violations alleged in this Complaint.
13       25.         Thus, Defendants formed a “single enterprise” and are liable for the violations
14   of the other.
15                                                        FACTS
16       26.         Defendants operate a nationwide chain of restaurants under the trade name
17   “P.F. Chang’s” throughout the U.S.                 Defendants operate in Arizona, Alabama, Florida,
18   Missouri, Georgia, New Mexico, Oklahoma, Ohio, Tennessee, Texas and other states.
19       27.         The P.F. Chang’s restaurants are full-service restaurants that employ waiters
20   and bartenders to provide services to customers.

21       28.         A waiter gathers orders from customers and delivers food and drinks to the

22   customers.

23       29.         A bartender makes various alcoholic beverages to customers.

24       30.         Defendants pay their waiters and bartenders less than the federal minimum

25   wage of $7.25 per hour.

26       31.         Defendants attempted to utilize the tip credit to meet their minimum wage

27   obligation to their waiters and bartenders, including the Plaintiffs and Class Members.

28
                                                        Page 7 of 18
     Plaintiff’s Original Complaint—Collective Action
                Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 8 of 18




1        32.        Plaintiff worked for Defendants at the P.F. Chang’s location in Allen, Texas.
2    He worked as a bartender and waiter and was paid less than the federal minimum wage.
3    He worked for Defendants from December 2018 to June 2019.
4        33.        The tip credit has a harmful effect on workers that threatens the health of the
5    economy. Adasina Social Capital, a company representing investors with more than $538
6    billion in assets, has issued a letter large corporations operating restaurants advising of the
7    ills of using the tip credit. (See https://adasina.com/investor-statement-in-support-of-
8    ending-the-subminimum-wage/, last visited January 11, 2021). The letter states as follows:
9
               Tipped workers are the largest group paid a subminimum wage and
10             represent approximately six million people in the United States. The
               restaurant industry by far employs the largest number of tipped
11
               workers, representing 13.6 million people.
12             Frozen at $2.13 per hour, a tipped subminimum wage worker can
               be paid as little as $4,430 per year for full-time work. As a result,
13             in the 42 states that allow payment of a subminimum wage, tipped
14             workers are more than twice as likely to live in poverty, and the rates
               are even higher for women and people of color. The subminimum
15             wage for tipped workers has risen little since it was enacted following
16             the emancipation of slavery, a time when employer trade associations
               pushed to recoup the costs of free, exploited labor.
17
18   (Id.) (emphasis in original)
19       34.        Given the harmful effects of the tip credit, there are strict requirements that
20   must be met by an employer how seeks to utilize the trip credit to meet their minimum
21   wage obligations.
22       35.        In this case, Defendants did not satisfy the strict requirements to use the tip
23   credit. Defendants maintained a policy and practice whereby they failed to provide the
24   Plaintiffs and the Class Members with the statutorily required notice regarding (1) the
25   amount of the cash wage that is to be paid to the tipped employee, (2) the amount by
26   which the wages of the tipped employee are increased on account of the tip credit, (3) that
27   all tips received by the employee must be retained by the employee except for tips
28
                                                        Page 8 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 9 of 18




1    contributed to a valid tip pool, and (4) that the tip credit shall not apply to any employee
2    who does not receive the notice.
3        36.        Defendants also maintained a policy and practice whereby tipped employees
4    were required to perform non-tip producing side work unrelated to the employees’ tipped
5    occupation. As a result, Plaintiff and the Class Members were engaged in dual occupations
6    while being compensated at the tip credit rate. While performing these non-tip generating
7    duties, they did not interact with customers and could not earn tips.
8        37.        These duties include but are not limited to the following: cutting limes, cutting
9    fruit, making juices, making drinks, labeling bottles, setting up soups, setting up sauces,
10   cleaning bar mats, pumping wine, cleaning tables, cleaning windows, cleaning dishes,
11   operating the dishwasher, taking out trash, amongst other activities, that were not related to
12   his tipped duties.
13       38.        Defendants also maintained a policy and practice whereby tipped employees
14   were required to spend a substantial amount of time, in excess of 20 percent, performing
15   non-tip producing side work related to the employees’ tipped occupation.
16       39.        Specifically, Defendants maintained a policy and practice whereby tipped
17   employees, were required to spend a substantial amount of time performing non-tip
18   producing side work, including, but not limited to setting up tables, placing wine glasses on
19   tables, brewing coffee, cleaning and rolling silverware, cleaning bottles, and refilling
20   condiments.

21       40.        Further, Defendants required Plaintiffs and the Class Members to perform non-

22   tipped producing work prior to the opening of the restaurant and after the restaurant closed.

23   Indeed, Defendants required the Plaintiffs and Class Members to arrive prior to the

24   restaurants opening for business when there were no customers and no opportunity to earn

25   tips, to perform manual labor cleaning and setup duties. Likewise, Defendants required

26   the Plaintiffs and Class Members to remain at the restaurant after it had closed for business

27   and there was no opportunity to earn tips, to perform manual labor cleaning duties. At

28   times, they spent 30 minutes to two hours performing work before the restaurant was open
                                                        Page 9 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 10 of 18




1    and the same amount of time after the restaurant was closed performing non-tipped
2    producing work.
3        41.        However, Defendants did not pay their tipped employees the full minimum
4    wage rate for this work. The duties that Defendants required Plaintiffs and the Class
5    Members to perform were duties that are customarily assigned to “back-of-the-house”
6    employees in other establishments, who typically receive at least the full minimum wage
7    rate.
8        42.        During Plaintiffs’ and the Class Members’ employment, checklists were posted
9    in Defendants’ restaurants with numerous non-tipped duties that tipped employees were
10   required to perform, in addition to serving customers.
11       43.        When the tipped employees performed these non-tipped duties, they usually
12   did not interact with customers and did not have an opportunity to earn tips.
13       44.        Indeed, Defendants did not have a policy prohibiting tipped employees from
14   performing certain types, or excessive amounts, of non-tipped work.
15       45.        Defendants did not track or record the amount of time their tipped employees
16   spent performing non-tipped work, even though Defendants were capable of doing so.
17   Defendants’ timekeeping system was capable of tracking multiple job codes for different
18   work assignments but Defendants failed to track to the specific tasks for Plaintiff.
19       46.        Defendants use a point-of-sale system to record hours worked by their tipped
20   employees. Defendants then analyze the information collected by this system, including

21   the labor costs at each of the restaurants. Defendants’ timekeeping system was capable of

22   tracking multiple job codes for different work assignments, but Defendants failed to track

23   to the specific tasks for Plaintiffs and the Class Members.

24       47.        In the point-of-sale system, Defendants can create different “clock in” codes

25   that would allow tipped employees to record their time at the full minimum wage when

26   performing non-tipped work.

27       48.        However, Defendants did not allow their waiters and bartenders to clock-in at

28   the full minimum wage rate when performing non-tipped work described in this Complaint.
                                                        Page 10 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 11 of 18




1        49.        Defendants’ managers at the restaurants were eligible to receive bonuses, in
2    part, based on meeting or exceeding certain labor cost targets, which created an incentive
3    to keep the amount paid to tipped employees low.
4        50.        Moreover, Defendants violated the FLSA by not even paying the minimum
5    “tipped” hourly rate. Defendants required their tipped employees to pay for items for their
6    uniform, including shirts, pants, belts, and shoes. These clothing items were required to
7    perform work for Defendants and were primarily for the benefit and convenience of
8    Defendants. The costs for these items were not reimbursed by Defendants.
9        51.        Because Defendants paid their tipped employees at the minimum of $2.13 per
10   hour (or the state’s respective tipped wage), any week in which a tipped employee was
11   required to pay for work related expenses for Defendants’ business, their compensation fell
12   below the minimum wage rate, thereby negating Defendants’ entitlement to claim the tip
13   credit.
14       52.        In other words, by requiring Plaintiff and the Class Members to pay for these
15   work related expenses, their hourly rates of pay were reduced by the amount of these
16   uniform costs. As a result, they were not even paid the minimum hourly rate necessary for
17   Defendants to claim the tip credit.
18       53.        Because Defendants violated the requirements to claim the tip credit,
19   Defendants lost the right to take a credit toward their minimum wage obligation to Plaintiffs
20   and the Class Members.

21       54.        As such, Plaintiffs and the Class Members were not compensated at the

22   federally mandated minimum wage.

23       55.        Defendants know or should have known that their policies and practices violate

24   the law, and Defendants have not made a good faith effort to comply with the FLSA.

25   Rather, Defendants knowingly, willfully, and/or with reckless disregard of the law carried

26   and continue to carry out their illegal pattern and practice regarding their tipped employees.

27   Defendants’ method of paying Plaintiffs was not based on a good faith and reasonable

28   belief that its conduct complied with the law.
                                                        Page 11 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 12 of 18




1
                            REVISED FIELD OPERATIONS HANDBOOK
                            AND PROPOSED DUAL JOBS REGULATION
2
3        56.        On November 8, 2018, the Department of Labor issued opinion letter
4    FLSA2018-27 which provided a standard for interpreting the dual jobs regulation that was
5    different than the “80/20” rule that had existed at the time. However, nearly every court to
6    have considered this opinion letter held that the opinion letter was not entitled to any
7    deference. See, e.g., Callaway v. DenOne, LLC, No. Civ. A. 1:18-cv-1981, 2019 WL
8    1090346 (N.D. Ohio Mar. 8, 2019); Cope v. Let’s Eat Out, Inc., 354 F. Supp. 3d 976 (W.D.
9    Miss. 2019).
10       57.        Therefore, the Department of Labor announced its intention to revise the dual
11   jobs regulation found in 29 C.F.R. § 531.56(e) and issued a notice of proposed rule-making
12   on October 8, 2019. (See https://www.federalregister.gov/documents/2019/10/08/2019-
13   20868/tip-regulations-under-the-fair-labor-standards-act-flsa). After soliciting comments,
14   the Department of Labor published its final rule on December 30, 2020, which had an

15   effective                 date                of                   March   1,          2021.

16   (https://www.federalregister.gov/documents/2020/12/30/2020-28555/tip-regulations-

17   under-the-fair-labor-standards-act-flsa). However, the Department of Labor has since

18   delayed the effective date of the Final Rule to December 31, 2021 so that it can reconsider

19   whether to implement the Final Rule at all. (https://www.dol.gov/agencies/whd/flsa/tips).

20       58.        Nevertheless, the proposed revised regulation, the Department of Labor made

21   clear that an employer may only take a tip credit under the following circumstances:

22                  consistent with the Department’s current guidance, that an employer
23                  may take a tip credit for all non-tipped duties an employee performs
                    that meet two requirements. First, the duties must be related to the
24                  employee’s tipped occupation; second, the employee must perform
25                  the related duties contemporaneously with the tip-producing
                    activities or within a reasonable time immediately before or after
26                  the tipped activities.
27   (Id.) (emphasis added).
28
                                                        Page 12 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 13 of 18




1        59.        The Department of Labor provided guidance in the Final Rule about when the
2    tip credit may be taken and provided the following hypothetical:
3
                    consider the following scenario: a hotel bellhop continuously performs
4                   tipped duties such as carrying luggage to guests’ rooms during a busy
                    8-hour shift and then works for an additional 2 hours performing related
5
                    non-tipped duties such as cleaning, organizing, and maintaining bag
6                   carts in storage. The 2 hours of related nontipped duties would not be
                    “for a reasonable time” after the performance of tipped duties.
7
                    Accordingly, the bellhop was engaged in a tipped occupation
8                   (bellhop) for 8 hours and a non-tipped occupation (cleaner) for 2
                    hours.
9
10   (Id.) (emphasis added).
11       60.        The Department of Labor explained that there is no bright line rule as to when
12   an activity is considered performed within “a reasonable time” before or after the tipped
13   activities. Instead, the circumstances of the job determine the reasonableness.
14                  the allowance for related duties performed “for a reasonable time
15                  immediately before or after” a tipped duty creates a sufficiently
                    intelligible distinction between employees engaged in tipped
16                  occupations and non-tipped occupations. It is true that this limit does
17                  not create as bright a line as a firm cap on the amount of time an
                    employee may spend on particular duties (although the 80/20 approach
18                  creates significantly greater uncertainty in other ways as discussed
19                  below). But the concept of reasonableness is a cornerstone of modern
                    common law and is familiar to employers in a variety of contexts…
20                  Reasonableness balances a flexible accounting of circumstances
21
                    with a sufficiently definite limit on acceptable conduct in those
                    contexts. This flexible approach is appropriate to apply to the question
22                  of whether particular duties are a part of an employee’s tipped
                    occupation.
23
     (Id.) (emphasis added).
24
25       61.        Under the proposed revised regulation, Defendants’ pay policies violate the
26   law. First, Defendants illegally took a tip credit for the time spent performing tasks not
27   contained in the O*NET Task list, including but not limited to, the time spent by Plaintiffs
28
                                                        Page 13 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 14 of 18




1    and the Class Members cutting limes, cutting fruit, making juices, making drinks, labeling
2    bottles, setting up soups, setting up sauces, cleaning bar mats, pumping wine, cleaning
3    tables, cleaning windows, cleaning dishes, operating the dishwasher, taking out trash.
4        62.        Second, Defendants illegally required Plaintiffs and the Class Members to
5    perform non-tip producing work that was not contemporaneous with their duties involving
6    direct service to customers or for a reasonable time immediately before or after performing
7    such direct-service duties. That is because Defendants required Plaintiffs and the Class
8    Members to perform non-tipped work 30 minutes to two hours before the restaurants were
9    open for business or after they were closed, when the restaurants did not have customers
10   and there was no opportunity to earn tips. During this time, Defendants paid below the
11   minimum wage rate and forced the Plaintiffs and Class Members to perform non-tip
12   producing duties such as breaking down the lemonade machine, rolling silverware, sweeping
13   the dining room, wiping down tables and chairs, cleaning soy sauce, refilling condiments,
14   polishing wine glasses, doing dishes, amongst other activities.
15       63.        Given that Defendants failed to comply with the requirements to take the tip
16   credit, Defendants have lost the ability to claim the tip credit and owe Plaintiffs and the
17   Class Members pay at the minimum wage rate of $7.25 per hour for all hours they worked
18   for Defendants.
19                                COLLECTIVE ACTION ALLEGATIONS
20       64.        Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

21   § 216(b) on behalf of all persons who were or are employed by Defendants as waitstaff,

22   including waiters, servers, and those in substantially similar positions, for at least one week

23   during the three year period prior to the commencement of this action to the present.

24       65.        Plaintiff has actual knowledge, through conversations with his co-workers that

25   a class of similarly situated workers exists who have been subjected to the same policies

26   of Defendants with respect to the payment of the minimum wage.

27       66.        The Class Members are similarly situated to Plaintiff in that they share the

28   same duties and were subject to the same violations of the FLSA.
                                                        Page 14 of 18
     Plaintiff’s Original Complaint—Collective Action
                Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 15 of 18




1        67.        Like Plaintiff, the Class Members were not given proper notice of the tip credit
2    provisions, were subject to the same illegal deductions from their wages and tips, and
3    performed substantial work that was unrelated to their tip producing duties.
4        68.        Further, the Class Members were, like Plaintiff, not properly informed of
5    Defendants’ intent to utilize the tip credit.
6        69.        Moreover, the Class Members were also subject to deductions and expenses
7    that either dropped their compensation below the minimum wage or resulted in their not
8    retaining all of their tips (i.e., walked tabs, uniform expenses, and errors in customer’s
9    orders).
10       70.        Plaintiff and the Class Members all labored under the same corporate structure,
11   the same corporate policies, the same corporate chain of command, and pursuant to the
12   rules in the same company handbook.
13       71.        The names and address of the Class Members of the collective action are
14   available from Defendants’ records. To the extent required by law, notice will be provided
15   to these individuals by first class mail, email, text message, or by the use of techniques and
16   a form of notice similar to those customarily used in representative actions.
17       72.        Although the exact amount of damages may vary among the Class Members
18   in proportion to the number of hours they worked, damages for each individual can be
19   easily calculated using a simple formula.
20       73.        As such, the class of similarly situated Class Members is properly defined as

21   follows:

22             All current and former tipped employees who worked for Defendants
23             for at least one week during the three year period prior to the filing of
               this action to the present.
24
25
26
27
28
                                                        Page 15 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 16 of 18




1                                             CAUSE OF ACTION
2                                                          COUNT I
3                                  VIOLATION OF THE FAIR LABOR STANDARDS
4                                      FAILURE TO PAY THE MINIMUM WAGE
5        74.        Plaintiff incorporates the preceding paragraphs by reference.
6        75.        This count arises from Defendants’ violation of the FLSA in connection with
7    their failure to pay the minimum wages. See 29 U.S.C. § 206.
8        76.        Plaintiff and the Class Members were paid hourly rates less than the minimum
9    wage while working for Defendants.
10       77.        Plaintiff and the Class Members were not exempt from the minimum wage
11   requirements of the FLSA.
12       78.        Defendants’ failure to comply with the minimum wage requirements of the
13   FLSA, and, in particular, the tip credit requirements, resulted in Plaintiff and the Class
14   Members being paid less than the Federal minimum wage rate. Defendants’ violation of
15   the FLSA were willful.
16       79.        Defendants’ practice of failing to inform its employees of its intent to rely on
17   the tip credit to meets its minimum wage obligations violates the FLSA. Likewise,
18   Defendants’ automatic meal deduction violates the FLSA because it results in Plaintiff and
19   the Class Members receiving less than the minimum wage.
20       80.        Defendants’ failure to pay the minimum wage to Plaintiff and the Class

21   Members, in violation of the FLSA was willful and not based on a good faith belief that

22   their conduct did not violate the FLSA. To foregoing conduct, as alleged, constitutes a

23   willful violation within the meaning of the FLSA. 29 U.S.C. § 255(a).

24                                       WAGE DAMAGES SOUGHT

25       81.       Plaintiff and the Class Members are entitled to receive the difference between

26   the Federal minimum wage of $7.25 an hour and the tip credit adjusted minimum wage for

27   each hour they worked.

28
                                                        Page 16 of 18
     Plaintiff’s Original Complaint—Collective Action
                Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 17 of 18




1        82.       Plaintiff and the Class Members are entitled to reimbursement for all illegal
2    deductions.
3        83.       Plaintiff and the Class Members are entitled to reimbursement for all work
4    related expenses they paid.
5        84.       Plaintiff and the Class Members are entitled to liquidated damages.
6        85.       Plaintiff and the Class Members are also entitled to recover their attorney’s fees
7    and costs, as required by the FLSA.
8                                                JURY DEMAND
9        86.       Pursuant to his rights under the Constitution of the United States, U.S. CONST.
10   amend VII, and FED R. CIV. P. 38(a), Plaintiff hereby demands trial by jury.
11                                           PRAYER FOR RELIEF
12       87.       For these reasons, Plaintiff respectfully requests that judgment be entered in his
13   favor awarding his and the Class Members:
14       a. Minimum wage compensation unadulterated by the tip credit;
15       b. Liquidated damages;
16       c. All misappropriated funds including all tips, expenses, and wages wrongfully
17             withheld;
18       d. An order requiring Defendants to correct their pay practices going forward;
19       e. Reasonable attorney’s fees, costs, and expenses of this action;
20       f. Pre and post judgment interest; and

21       g. Such other and further relief to which Plaintiff and the Class Members may be

22             entitled, both in law and in equity.

23
24
25
26
27
28
                                                        Page 17 of 18
     Plaintiff’s Original Complaint—Collective Action
               Case 2:21-cv-00912-SMB Document 1 Filed 05/24/21 Page 18 of 18




1    Dated May 24, 2021.
2
3                                                         RESPECTFULLY SUBMITTED BY
4
                                                          By: ___/s/ Don J. Foty__________________
5                                                         Don J. Foty
                                                          Texas Bar No. 24050022
6
                                                          (pro hac vice motion forthcoming)
7                                                         HODGES & FOTY, LLP
                                                          4409 Montrose Blvd., Suite 200
8                                                         Houston, Texas 77006
9                                                         Telephone: 713-523-0001
                                                          Facsimile: 713-523-1116
10                                                        dfoty@hftrialfirm.com
11
12                                                        And
13
14                                                        By: ___/s/ Anthony J. Lazzaro_____________
15                                                        Anthony J. Lazzaro
                                                          Ohio Bar No. 0077962
16                                                        (pro hac vice motion forthcoming)
17                                                        Chastity L. Christy
                                                          Ohio Bar No. 0076977
18                                                        (pro hac vice motion forthcoming)
                                                          Lori M. Griffin
19
                                                          Ohio Bar No. 0085241
20                                                        (pro hac vice motion forthcoming)
                                                          The Lazzaro Law Firm, LLC
21
                                                          The Heritage Building, Suite 250
22                                                        34555 Chagrin Boulevard
                                                          Moreland Hills, Ohio 44022
23                                                        Phone: 216-696-5000
24                                                        Facsimile: 216-696-7005
                                                          anthony@lazzarolawfirm.com
25                                                        chastity@lazzarolawfirm.com
26                                                        lori@lazzarolawfirm.com

27                                                        Attorneys for Plaintiff and the Putative Class
28
                                                        Page 18 of 18
     Plaintiff’s Original Complaint—Collective Action
